DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 8/03/2022 has been accepted and entered. Accordingly, claims 1, 5, 12, and 19 have been amended. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/28/2022 and 8/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/03/2022 as been entered.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  The claims include the status indicator (currently amended), however no amendments appear in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramot (WO2019023324 A1)(hereinafter “Ramot”) in view of Gordon (US20170345084)(hereinafter “Gordon”).
With respect to claim 8, and similarly 15
Ramot discloses a computer-implemented method comprising:
receiving, by a computer system having at least one hardware processor (Ramot ¶5 “processor”); 
a request for a transportation service associated with a place (Ramot ¶12 “The system may include at least one communications interface for receiving ride requests from a plurality of users and for communicating with a plurality of vehicles-for-hire including manually drivable vehicles and autonomous vehicles; memory storing information identifying a driving mode of each vehicle-for-hire as either a manually-drivable vehicle or an autonomous vehicle, and information identifying roads restricted to at least one of manually-drivable vehicles and autonomous vehicles; and at least one processor. The at least one processor may be programmed to receive, via the communications interface, a ride request from a prospective passenger, the ride request including information related to a pick-up location and a drop-off location of the prospective passenger; receive current vehicle location data for the plurality of vehicles-for-hire , wherein the current vehicle location data includes global positioning system (GPS) data generated by at least one GPS component associated with each vehicle for- hire; electronically assign a specific vehicle-for-hire with capacity to fulfill the ride request to pick up the prospective passenger based on the current vehicle location data; access the stored information to determine the driving mode of the specific vehicle-for-hire; select a mode-specific route for the specific vehicle-for-hire that avoids roads restricted to the specific vehicle-for-hire based on the driving mode of the specific vehicle-for-hire; and wirelessly transmit the selected mode-specific route to the specific vehicle-for-hire.”);  
determining, by the computer system, a type of the transportation service from among a plurality of types of transportation services based on the request (Ramot ¶10 “In some embodiments, process 410 may further include locating one or a plurality of potential available vehicles and selecting an assigned vehicle therefrom. For example, potential available vehicles may include vacant vehicles in the surrounding areas of the first starting point, and vehicles heading to a location close to the first starting point for assigned pick-ups or drop-offs. Ridesharing management server 150 may filter potential available vehicles by ride service parameters set by the users who are inside the vehicle, for example, removing occupied vehicles where a user inside the vehicle does not permit subsequent pick-ups, or occupied vehicles where the user requires a minimal delay. In some embodiments, ridesharing management server 150 may filter potential assignment vehicles by choosing a vehicle that would involve minimal walking of the user or walking without the need of crossing the street. In some embodiments, ridesharing management server 150 may further filter potential assignment vehicles by choosing a vehicle that would involve minimal detour for the vehicle to arrive at the pick-up location. In some embodiments, the assigned vehicle may be selected by applying multiple filter criteria, or by applying multiple filter criteria in a certain order.”); 
retrieving, by the computer system, an entrance geographic location for the place from a database based on the type of the transportation services, (Ramot ¶58 “Database 170 may include one or more physical or virtual storages coupled with ridesharing management server 150. Database 170 may be configured to store user account information (including registered user accounts and driver accounts), corresponding user profiles such as contact 15 information, profile photos, and associated mobile communications device information. With respect to users, user account information may further include ride history, service feedbacks , complaints, or comments. With respect to drivers, user account information may further include number of ride service assignments completed, ratings, and ride service history information. Database 170 may further be configured to store various ride requests received from user devices 120A-120C and corresponding 20 starting point and desired destination information, user input regarding various service parameters, pickup and drop-off locations , time of pick-up and drop-off, ride fares , and user feedbacks, etc.”)
receiving, by the computer system, information from a global positioning system
(GPS) component; (Ramot ¶66 “A GPS receiver may be integrated with, or connected to, mobile communications device 200. For example, a GPS receiver may be included in mobile telephones, such as smartphone devices. GPS software may allow mobile telephones to use an internal or external GPS receiver”); 
determining, by the computer system, a current location of a computing device of a user based on the received information from the GPS component; (Ramot  ¶85 “The current vehicle location data may include global positioning system (GPS) data generated by at least one GPS component of a mobile communications device 120 associated with each ridesharing vehicle.”; Ramot ¶203 “For example, user device 120 may determine its current location according to GPS signals a GPS component of user device 120 receives”)
generating, by the computer system, route information based on the retrieved entrance geographic location and the current location of the computing device, the route information indicating a route from an origin geographic location of the computing device of the user to the entrance geographic location of the place, the origin location comprising the current location of the computing device (Ramot ¶17 “During the third time period, the at least one processor may be configured to receive current vehicle location data for a plurality of ridesharing vehicles, wherein the current vehicle location data includes global positioning system (GPS) data generated by at least one GPS component associated with each of the plurality of ridesharing vehicles; process the first request , the second request, and the vehicle location data to identify a specific ridesharing vehicle for transporting both the first user and the second user; and calculate a ridesharing route for picking up the first user and the second user, wherein calculating the ridesharing route includes determining pick-up locations for the first user and the second user that differ from the first starting point and the second starting point. After the third time period and before the second time period, the at least one processor may be configured to wirelessly transmit to the first user and the second user the respective pick-up locations; and wireless transmit to the specific ridesharing vehicle, the calculated route for picking up the first and second user during the second time period.”) 
and causing, by the computer system, the generated route information to be displayed within a user interface on the computing device of the user (Ramot ¶0120 “Ridesharing management server 150 may process the request and assign the request to the vehicle while at least one of a first user and a second user is still in the vehicle. The third ride request may further include a third starting point and a third desired destination. Ridesharing management server 150 may calculate a third estimated pick-up time and send a confirmation to a user's device (e.g., user device 120C). Ridesharing management server 150 may transmit direction and route information to the driver's 15 device associated with the vehicle (e.g., driver device 120D as shown in Fig. 1), to guide the vehicle to pick up and drop off user 130C.”; and Figure 16, element 1611).  
	the database storing different entrance geographic locations (Ramot ¶58 “Database 170 may further be configured to store… starting point and desired destination information… pick-up and drop-off locations”)
the entrance geographic location being stored in association with the place in the database, and the entrance geographic location representing an entrance for accessing the place (Ramot ¶58 “Database 170 may include one or more physical or virtual storages coupled with ridesharing management server 150. Database 170 may be configured to store user account information (including registered user accounts and driver accounts), corresponding user profiles such as contact information, profile photos, and associated mobile communications device information. With respect to users, user account information may further include ride history, service feedbacks , complaints, or comments. With respect to drivers, user account information may further include number of ride service assignments completed, ratings, and ride service history information. Database 170 may further be configured to store various ride requests received from user devices 120A-120C and corresponding starting point and desired destination information, user input regarding various service parameters, pickup and drop-off locations , time of pick-up and drop-off, ride fares , and user feedbacks, etc.”);
Ramot fails to disclose:
the database storing a different entrance geographic location for the place for each one of the plurality of types of transportations services
the entrance geographic location being stored in association with the place and the determined type of the transportation service in the database, and the entrance geographic location representing an entrance for accessing the place  
However, Gordon, from the same field of endeavor, discloses:
the database storing a different entrance geographic location for the place for each one of the plurality of types of transportations services (Gordon ¶58 “That is, the POS local device 204 will use a predetermined location to which all SDVs are directed for customer pickup ( e.g., a customer loading area at a store, a main entrance to a mall, etc.). In one embodiment, this particular location can be selected by the customer from a set of customer pickup locations at the store/mall/etc.”; Gordon ¶77 “the SDC is programmed to meet the passenger at a different location depending on what was purchased. For instance, not only might a different SDC be required for a small sized purchase versus a large sized purchase, but the pickup location for the large items might be at a different physical location around the perimeter of the store.”)
the entrance geographic location being stored in association with the place and the determined type of the transportation service in the database, and the entrance geographic location representing an entrance for accessing the place (Gordon ¶77 “the SDC is programmed to meet the passenger at a different location depending on what was purchased. For instance, not only might a different SDC be required for a small sized purchase versus a large sized purchase, but the pickup location for the large items might be at a different physical location around the perimeter of the store.”); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of retrieving an entrance geographic location from a database, as taught by Gordon, in the system of Ramot, in order to cater to the needs of passengers when dealing with large items. (Gordon ¶77 “the pickup location for the large items might be at a different physical location”).

With respect to claim 9 and similarly 16,
Ramot in view of Gordon discloses: 
wherein the plurality of types of transportation services comprises transporting a passenger to or from the place and delivering one or more items to or from the place. (Ramot ¶131 “Ride request 700 may include location information 710 pertaining to a pick-up location information and desired destination information, a number of passengers expected to be picked-up 720, and a number of pieces of luggage 730”; Ramot ¶147 “a scheduled number of passengers expected to be picked up at the pick-up location, an indication of scheduled passenger's luggage capable of impacting capacity of the ridesharing vehicle, and/or information about a drop-off location and a number of passengers scheduled to departure at the drop-off location.”; Figure 7, element 710 and 730).

With respect to claim 10 and similarly 17, 
Ramot in view of Gordon discloses:
wherein the causing the generated route information to be displayed within the user interface on the computing device of the user comprises causing a visual representation of the entrance to be highlighted (Figure 22C shows “Drop-off location user OD1” with an arrow pointed to a circle).   

With respect to claim 11 and similarly 18,
Ramot in view of Gordon discloses:
wherein the causing the visual representation of the entrance to be highlighted comprises displaying an identifying label in association with the visual representation of the entrance within the user interface (Ramot ¶0275 “Communications module 1810 may transmit the message and/or indication over one or more computer networks (e.g., the Internet or the like) to a user device (e.g., a mobile communications”; Ramot ¶0276 “The message and/or indication may include coordinates the alternative pick-up or drop-off location (e.g ., GPS coordinates, a physical address, or the like), a verbal description of the alternative pick-up or drop-off location ( e.g ., 100 meters down the street, next to the Starbucks®, or the like), an image of the alternative pick-up or drop-off location ( e.g., retrieved from local or remote databases of street-level images), or the like. Moreover, the message and/or indication may comprise a push notification, a text message, an indication sent to an app running on the user device for displaying to the user, or the like.”)   

With respect to claim 13,
Ramot in view of Gordon discloses:
wherein the route is based on the determined type of the transportation service, and different routes from the origin geographic location to the entrance geographic location of the place are generated for different types of the transportation service (Ramot ¶260  “At step 1701 , route module 1505 may determine a plurality of candidate routes for a vehicle. The vehicle may be a specific vehicle-for-hire assigned to a prospective passenger or a selected 35 vehicle when ride request module 1502 det ermines a specific vehicle-for-hire to be electronically assigned to a prospective passenger. The candidate routes may be mode-specific to the driving mode of the vehicle (e .g. , being autonomous or manually-drivable). Each of the candidate routes may include a first segment starting from the current location of the vehicle to the pick-up location for the prospective passenger and / or a second segment starting from the pick-up location to the drop-off location for the prospective passenger.”; Ramot ¶18 “In another embodiment, a method may direct ridesharing vehicles. The method may include receiving during a first time period, via the communications interface, a first request for a shared ride from a first user, the first request including information indicative of a first starting point, a first desired destination, and a first requested pick-up time, wherein the first requested pick-up time is during a second time period more than two hours after the first time period; receiving during a first time period, via the communications interface, a second request for a shared ride from a second user, the second request including information indicative of a second starting point different from the first starting point, a second desired destination different from the first desired destination, and a second requested pick-up time during the second time period; storing the first and second requests for processing during a third time period, where the third time period for processing is more than one hour after the first time period but before the second time period; during the third time period, receiving current vehicle location data for a plurality of ridesharing vehicles, wherein the current vehicle location data includes global positioning system (GPS) data generated by at least one GPS component associated with each of the plurality of ridesharing vehicles; during the third time period, processing the first request, the second request, and the vehicle location data to identify a specific ridesharing vehicle for transporting both the first user and the second user; during the third time period, calculating a ridesharing route for picking up the first user and the second user, wherein calculating the ridesharing route includes determining pick-up locations for the first user and the second user that differ from the first starting point and the second starting point; after the third time period and before the second time period , wirelessly transmitting to the first user and the second user the respective pick-up locations; and after the third time period and before the second time period, wireless transmitting to the specific ridesharing vehicle, the calculated route for picking up the first and second user during the second time period.”).  

With respect to claim 14,
Ramot in view of Gordon discloses:
wherein the different types of the transportation service comprise transporting a passenger to or from the place and transporting a freight of items to or from the place (Figure 7, element 710 and element 730; Ramot ¶28 “Fig. 7 is a schematic illustration of a mobile communications device for transmitting information about passengers to be picked, according to an embodiment consistent with the present disclosure.”; Ramot ¶131 “Ride request 700 may include location information 710 pertaining to a pick-up location information and desired destination information, a number of passengers expected to be picked-up 720, and a number of pieces of luggage 730”; Ramot ¶147 “a scheduled number of passengers expected to be picked up at the pick-up location, an indication of scheduled passenger's luggage capable of impacting capacity of the ridesharing vehicle, and/or information about a drop-off location and a number of passengers scheduled to departure at the drop-off location.”).  

With respect to claim 20, 
Ramot in view of Gordon discloses:
wherein the route is based on the determined type of the transportation service, and different routes from the origin geographic location to the entrance geographic location of the place are generated for different types of the transportation service, (Ramot ¶260 “At step 1701 , route module 1505 may determine a plurality of candidate routes for a vehicle. The vehicle may be a specific vehicle-for-hire assigned to a prospective passenger or a selected vehicle when ride request module 1502 det ermines a specific vehicle-for-hire to be electronically assigned to a prospective passenger. The candidate routes may be mode-specific to the driving mode of the vehicle (e .g. , being autonomous or manually-drivable). Each of the candidate routes may include a first segment starting from the current location of the vehicle to the pick-up location for the prospective passenger and / or a second segment starting from the pick-up location to the drop-off location for the prospective passenger.”; Ramot ¶18 “In another embodiment, a method may direct ridesharing vehicles. The method may include receiving during a first time period, via the communications interface, a first request for a shared ride from a first user, the first request including information indicative of a first starting point, a first desired destination, and a first requested pick-up time, wherein the first requested pick-up time is during a second time period more than two hours after the first time period; receiving during a first time period, via the communications interface, a second request for a shared ride from a second user, the second request including information indicative of a second starting point different from the first starting point, a second desired destination different from the first desired destination, and a second requested pick-up time during the second time period; storing the first and second requests for processing during a third time period, where the third time period for processing is more than one hour after the first time period but before the second time period; during the third time period, receiving current vehicle location data for a plurality of ridesharing vehicles, wherein the current vehicle location data includes global positioning system (GPS) data generated by at least one GPS component associated with each of the plurality of ridesharing vehicles; during the third time period, processing the first request, the second request, and the vehicle location data to identify a specific ridesharing vehicle for transporting both the first user and the second user; during the third time period, calculating a ridesharing route for picking up the first user and the second user, wherein calculating the ridesharing route includes determining pick-up locations for the first user and the second user that differ from the first starting point and the second starting point; after the third time period and before the second time period , wirelessly transmitting to the first user and the second user the respective pick-up locations; and after the third time period and before the second time period, wireless transmitting to the specific ridesharing vehicle, the calculated route for picking up the first and second user during the second time period.”).    
and the different types of the transportation service comprise transporting a passenger to or from the place and transporting a freight of items to or from the place (Figure 7, element 710 and element 730; Ramot ¶28 “Fig. 7 is a schematic illustration of a mobile communications device for transmitting information about passengers to be picked, according to an embodiment consistent with the present disclosure.”).  

Response to Arguments
Applicant’s arguments filed 8/03/2022 have been fully considered. Some arguments are persuasive, while others are not.
With respect to claim 1, Applicant asserts (Amend. 10):
Ramot fails to disclose or otherwise suggest the amended limitation: “accessing, by a computer system having at least one hardware processor, corresponding sensor data for each one of a plurality of historical requests for a transportation service associated with a place, the corresponding sensor data for each one of the plurality of historical requests indicating a corresponding path of a mobile device of a corresponding provider of the transportation service for the one of the plurality of historical requests, the corresponding sensor data comprising information determined from a global positioning system (GPS) component of the mobile device, the corresponding sensor data being stored in and accessed from a database; determining, by the computer system, an entrance geographic location for the place based on the sensor data for the plurality of historical requests for the transportation service associated with the place, the entrance geographic location representing an entrance for accessing the place;”
Examiner agrees, and claim rejections pertaining to independent claim 1 and claims depending from claim 1 are now withdrawn.
With respect to claims 8 and 15, Applicant Asserts (Amend. 14):
“The arguments supporting the patentability of amended independent claim 1 equally apply to amended independent claims 8 and 15, which each recite similar aspects. Since claims 2-7, 9-14, and 16-20 depend from amended independent claims 1, 8, and 15, respectively, Applicant respectfully submits that claims 2-7, 9-14, and 16-20 are patentable at least by virtue of their dependency upon amended independent claims 1, 8, and 15.
Regarding claims 2-7, examiner agrees. Regarding claims 8-11, 13-18, and 20, examiner disagrees. Independent claims 8 and 15, unlike independent claim 1, do not recite “accessing, by a computer system having at least one hardware processor, corresponding sensor data for each one of a plurality of historical requests for a transportation service associated with a place, the corresponding sensor data for each one of the plurality of historical requests indicating a corresponding path of a mobile device of a corresponding provider of the transportation service for the one of the plurality of historical requests; determining, by the computer system, an entrance geographic location for the place based on the sensor data for the plurality of historical requests for the transportation service associated with the place, the entrance geographic location representing an entrance for accessing the place”. Therefore, independent claim 1 is materially different from independent claims 8 and 15. Regarding claims 12 and 19, the prior art fails to disclose “wherein the determining the entrance geographic location for the place comprises: identifying a common location at which the corresponding providers of the transportation service for the plurality of historical requests entered the place based on corresponding sensor data of the plurality of historical requests; and determining the identified common location to be the entrance geographic location”. As a result, claims 1-7, 12, and 19 are in condition for allowance.
Allowable Subject Matter
Claims 1-7 are allowed and claims 12, and 19 objected to as indicating allowable subject matter. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “accessing, by a computer system having at least one hardware processor, corresponding sensor data for each one of a plurality of historical requests for a transportation service associated with a place, the corresponding sensor data for each one of the plurality of historical requests indicating a corresponding path of a mobile device of a corresponding provider of the transportation service for the one of the plurality of historical requests, the corresponding sensor data comprising information determined from a global positioning system (GPS) component of the mobile device, the corresponding sensor data being stored in and accessed from a database; determining, by the computer system, an entrance geographic location for the place based on the sensor data for the plurality of historical requests for the transportation service associated with the place, the entrance geographic location representing an entrance for accessing the place;” as recited in claim 1. The dependent claims are allowed on the basis of their dependency. 
With respect to claims 12 and 19, the prior art does not teach, disclose or suggest the limitation of “wherein the determining the entrance geographic location for the place comprises: identifying a common location at which the corresponding providers of the transportation service for the plurality of historical requests entered the place based on corresponding sensor data of the plurality of historical requests; and determining the identified common location to be the entrance geographic location” as recited in claim 12 and similarly claim 19 and in combination with all limitations of claims 8 and 15, respectively.
With respect to claim 1, 12, and 19, the best prior art combination, Ramot in view of Gordon, teaches receiving, by a computer system having at least one hardware processor (Ramot ¶5 “processor”); 
a request for a transportation service associated with a place (Ramot ¶12 “The system may include at least one communications interface for receiving ride requests from a plurality of users and for communicating with a plurality of vehicles-for-hire including manually drivable vehicles and autonomous vehicles; memory storing infomation identifying a driving mode of each vehicle-for-hire as either a manually-drivable vehicle or an autonomous vehicle, and information identifying roads restricted to at least one of manually-drivable vehicles and autonomous vehicles; and at least one processor. The at least one processor may be programmed to receive, via the communications interface, a ride request from a prospective passenger, the ride request including information related to a pick-up location and a drop-off location of the prospective passenger; receive current vehicle location data for the plurality of vehicles-for-hire , wherein the current vehicle location data includes global positioning system (GPS) data generated by at least one GPS component associated with each vehicle for- hire; electronically assign a specific vehicle-for-hire with capacity to fulfill the ride request to pick up the prospective passenger based on the current vehicle location data; access the stored information to determine the driving mode of the specific vehicle-for-hire; select a mode-specific route for the specific vehicle-for-hire that avoids roads restricted to the specific vehicle-for-hire based on the driving mode of the specific vehicle-for-hire; and wirelessly transmit the selected mode-specific route to the specific vehicle-for-hire.”);  
determining, by the computer system, a type of the transportation service from among a plurality of types of transportation services based on the request (Ramot ¶10 “In some embodiments, process 410 may further include locating one or a plurality of potential available vehicles and selecting an assigned vehicle therefrom. For example, potential available vehicles may include vacant vehicles in the surrounding areas of the first starting point, and vehicles heading to a location close to the first starting point for assigned pick-ups or drop-offs. Ridesharing management server 150 may filter potential available vehicles by ride service parameters set by the users who are inside the vehicle, for example, removing occupied vehicles where a user inside the vehicle does not permit subsequent pick-ups, or occupied vehicles where the user requires a minimal delay. In some embodiments, ridesharing management server 150 may filter potential assignment vehicles by choosing a vehicle that would involve minimal walking of the user or walking without the need of crossing the street. In some embodiments, ridesharing management server 150 may further filter potential assignment vehicles by choosing a vehicle that would involve minimal detour for the vehicle to arrive at the pick-up location. In some embodiments, the assigned vehicle may be selected by applying multiple filter criteria, or by applying multiple filter criteria in a certain order.”); 
retrieving, by the computer system, an entrance geographic location for the place from a database based on the type of the transportation services, (Ramot ¶58 “Database 170 may include one or more physical or virtual storages coupled with ridesharing management server 150. Database 170 may be configured to store user account information (including registered user accounts and driver accounts), corresponding user profiles such as contact 15 information, profile photos, and associated mobile communications device information. With respect to users, user account information may further include ride history, service feedbacks , complaints, or comments. With respect to drivers, user account information may further include number of ride service assignments completed, ratings, and ride service history information. Database 170 may further be configured to store various ride requests received from user devices 120A-120C and corresponding 20 starting point and desired destination information, user input regarding various service parameters, pickup and drop-off locations , time of pick-up and drop-off, ride fares , and user feedbacks, etc.”)
the database storing different entrance geographic locations (Ramot ¶58 “Database 170 may further be configured to store… starting point and desired destination information… pick-up and drop-off locations”)
the entrance geographic location being stored in association with the place in the database, and the entrance geographic location representing an entrance for accessing the place (Ramot ¶58 “Database 170 may include one or more physical or virtual storages coupled with ridesharing management server 150. Database 170 may be configured to store user account information (including registered user accounts and driver accounts), corresponding user profiles such as contact information, profile photos, and associated mobile communications device information. With respect to users, user account information may further include ride history, service feedbacks , complaints, or comments. With respect to drivers, user account information may further include number of ride service assignments completed, ratings, and ride service history information. Database 170 may further be configured to store various ride requests received from user devices 120A-120C and corresponding starting point and desired destination information, user input regarding various service parameters, pickup and drop-off locations , time of pick-up and drop-off, ride fares , and user feedbacks, etc.”);
the database storing a different entrance geographic location for the place for each one of the plurality of types of transportations services (Gordon ¶58 “That is, the POS local device 204 will use a predetermined location to which all SDVs are directed for customer pickup ( e.g., a customer loading area at a store, a main entrance to a mall, etc.). In one embodiment, this particular location can be selected by the customer from a set of customer pickup locations at the store/mall/etc.”; Gordon ¶77 “the SDC is programmed to meet the passenger at a different location depending on what was purchased. For instance, not only might a different SDC be required for a small sized purchase versus a large sized purchase, but the pickup location for the large items might be at a different physical location around the perimeter of the store.”)
the entrance geographic location being stored in association with the place and the determined type of the transportation service in the database, and the entrance geographic location representing an entrance for accessing the place (Gordon ¶77 “the SDC is programmed to meet the passenger at a different location depending on what was purchased. For instance, not only might a different SDC be required for a small sized purchase versus a large sized purchase, but the pickup location for the large items might be at a different physical location around the perimeter of the store.”); 
However, Ramot in view of Gordon fails to teach, disclose or suggest the detailed combinations recited in claim 1 and performed in the required route determination method involving a plurality of historical requests for a transportation service which uses corresponding path data of a mobile device of a provider of this transportation service to an entrance geographic location based on the plurality of historical requests.  In addition, there was no other prior art reference that taught, disclosed or suggested these features, nor is there any reason to modify or combine prior art references in the manner recited in claim 1 absent the applicant's disclosure. 
Additionally, Ramot in view of Gordon fails to teach, disclose or suggest the detailed combinations recited in claim 12 and similarly 19,  which are performed in the required route determination method involving an entrance geographic location being  identified at a common location based on a plurality of historical requests for transportation service; in which the plurality of historical requests are based on corresponding sensor data that indicates a corresponding path of a mobile device of a provider of this transportation service for one of the plurality of historical requests.  In addition, there was no other prior art reference that taught, disclosed or suggested these features, nor is there any reason to modify or combine prior art references in the manner recited in claim 12 and similarly 1919, absent the applicant's disclosure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                             


/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667